
	
		I
		111th CONGRESS
		1st Session
		H. R. 3966
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committees on
			 Ways and Means and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the American Reinvestment and Recovery Act of
		  2009 to extend for 6 months the period of eligibility for COBRA premium
		  assistance under such Act.
	
	
		1.6-month extension of
			 eligibility period for COBRA premium assistance under ARRASection 3001(a)(3)(A) of division B of the
			 American Recovery and Reinvestment Act of 2009 (Public Law 111–5) is amended by
			 striking December 31, 2009 and inserting June 30,
			 2010.
		
